El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
*489Aurelio y Eafael Vázquez fueron acusados a virtud de una denuncia por delito de acometimiento y agresión con circuns-tancias agravantes que imputaba los siguientes liechos:
“Que en 5 de mayo, 9 p.m. de 1929, y en el barrio Bartolo, del Distrito Judicial Municipal de Lares, que forma parte del Distrito Judicial de Aguadilla, Puerto Rico, allí y entonces, los referidos acusados, voluntaria, maliciosa y con el ánimo de causar grave daño corporal contra la persona de Francisco Muñiz, que es un sér humano, le acometieron y agredieron disparándole un tiro con una escopeta por la espalda, interesándole en la piel varias municiones, el acusado Rafael Vázquez fué el que disparó contra el denunciante y el otro acusado le acompañaba.”
Eafael Vázquez fué absuelto por la corte municipal. Aurelio Vázquez fué convicto en dos ocasiones, primero en •la corte municipal y luego, después de un juicio de nuevo, en la corte de distrito. En cuanto a él, la denuncia no imputa la comisión de delito alguno.

La sentencia apelada- debe ser revocada.

El Juez Asociado Señor Texidor no intervino.